DETAILED ACTION
Claims 1-20 received on 03/30/2020 are considered in this office action. Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 15, the phrase "determining a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle" renders the claim indefinite 
Support for combined level of confidence can be found in claim 4, “inputting a third set of data received from the vehicle sensors into a neural network trained as an autoencoder to generate an output of the neural network; and determining the level of confidence based on a comparison of the input to the neural network and the output of the neural network”, wherein a single set of data was used to determine the level of confidence, thus a comparison between a single input layer and output layer being unlikely to produce individual levels of confidence. Moreover, an autoencoder, as supported by paragraphs [0028]-[0029] of the specification, is a neural network having “an input layer that receives data collected by the vehicle sensors 210” and “output a predicted representation of the input data”, and the confidence of the trajectory is determined by the optimal trajectory determination module 306 based on a similarity between the output of the neural network and the input to the neural network. However, the optimal trajectory is NOT an input to the autoencoder, as it is NOT “data collected by the vehicle sensors 210”, but rather determined based on the state of the vehicle, as recited in claim 1. 
Hence, for examination purposes, the examiner will interpret “determining a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle” as “determining level of confidence in both the determined state of the vehicle and in the determined optimal trajectory of the vehicle”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9 and 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis: Step 1
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1-14 are directed to a method.
Claims 15-20 are directed to an apparatus, i.e. a machine.
Therefore, claims 1-20 fall into at least one of the four statutory categories. 
101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
certain methods of organizing human activity, and/or
mental processes.

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 
Regarding claims 1 and 15, the recited claim limitations:
“determining a trajectory of a semi-autonomous vehicle based on a first set of data received from one or more vehicle sensors” is equivalent to a person estimating a trajectory based on any vehicle data, thus being a mental process of judgement based on observation. For example, one can expect that the vehicle is traveling in the center of the road with a single lane would continue to travel straight;
“determining a state of the vehicle based on a second set of data received from the vehicle sensors” is equivalent to a person estimating the position based on any vehicle data, thus being a mental process of judgement based on observation. For example, one can expect that the vehicle is traveling in the center of the road based on an frontal image of the vehicle and surrounding objects;
“determining an optimal trajectory of the vehicle based on the state of the vehicle” is equivalent to a person determining the safest and most efficient trajectory based the current position of the vehicle, as safest and most efficient trajectory is an example of an optimal trajectory, thus being a mental process of judgement based on observation; 
“determining a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle” is equivalent to a person determining his/her confidence on his/her judgement of the determined state of the vehicle and in the determined optimal trajectory of the vehicle, thus being a mental process of judgement based on observation;
“determining a plurality of possible future states of the vehicle based on the state of the vehicle, the trajectory of the vehicle, and the level of confidence” is equivalent to a person mental process of judgement based on observation. For example, if one is very confident that the vehicle is traveling in the center of the road with a single lane without any other vehicles, the most likely future state of the vehicle will be in the center of the road, while a less likely future state of the vehicle will be in the curbside or suddenly stopping; 
“determining whether a subset of the possible future states of the vehicle are recoverable” is equivalent to a person determining whether an accident may occur in a subset of the possible future states of the vehicle, thus being a mental process of judgement based on observation; 
“when it is determined that the subset of the possible future states of the vehicle are recoverable, issuing a security certificate” is equivalent to a person continuing to drive when a determination that there will be no accident in the near future, thus being a mental process of judgement based on observation, wherein the claim limitation “issuing a security certificate” indicates that the person is allowed to continue driving, hence indicating that the same state as before.

Dependent claims 2, 5 and 8 further elaborate upon the recited abstract ideas in the claims they depend upon, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

Accordingly, claims 1-20 recite at least one abstract idea.

101 Analysis: Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:

Regarding claims 3 and 16, the recited additional claim limitation “the level of confidence is determined using an autoencoder”, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).

Regarding claim 4 and 16, the recited additional claim limitation “inputting a third set of data received from the vehicle sensors into a neural network trained as an autoencoder to generate an output of the neural network”, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)). However, the additional claim limitation “determining the level of confidence based on a comparison of the input to the neural network and the output of the neural network” is an example integrating a judicial exception into a practical application.

Regarding claims 6, 7 and 17, the recited additional claim limitations “comprise a Gaussian distribution” and “comprises possible future states within a predetermined number of on standard deviations of the mean of the Gaussian distribution”, generally recited, is only indicating a field of use in which to apply the judicial exception (see MPEP 2106.05(h)). Gaussian distribution and the standard deviations from the mean is widely used to obtain probability.

Regarding claim 9, the recited additional claim limitation “taking remedial action”, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)). 

Regarding claims 10-11 and 18-19, the recited additional claim limitation “enter the vehicle into an autonomous driving mode and autonomously drive the vehicle along the determined optimal trajectory” is an example integrating a judicial exception into a practical application.

Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 1-3, 5-9 and 15 and 17 have additional limitations that do not integrate the recited abstract ideas into a practical application.

101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 

When considered individually or in combination, the additional limitations of claims 1-5 and 8-9 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. 

Thus, claims 1-3, 5-9 and 15 and 17 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception, thus are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-11, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klingemann et al. (US 20200180611 A1, hereinafter Klingemann), in view of Huang et al. (Uncertainty-aware driver trajectory prediction at urban intersections, hereinafter Huang) and further in view of Fisac (Probabilistically Safe Robot Planning with Confidence-Based Human Predictions).

Regarding claim 1, Klingemann teaches a method comprising: 
determining a trajectory of a semi-autonomous vehicle based on a first set of data received from one or more vehicle sensors (par [0021]: “For this purpose, a trajectory of the motor vehicle and, if applicable, of the obstacle, can for example be determined and continued or extrapolated. Equally, a model of the motor vehicle, for example, may be predefined and the movement thereof can be simulated or modeled in consideration of the driving state data and, if applicable, the environmental data”); 
determining a state of the vehicle based on a second set of data received from the vehicle sensors (par [0008]: “In one aspect, a driver assistance system for a motor vehicle for preventing collisions is provided, which system may comprise a data processing apparatus having a data interface for receiving driving state data of the motor vehicle and environmental data provided by environment state of the vehicle, as the vehicle’s position relative to the environment can also be determined, but also trajectories of other objects and surroundings); 
determining an optimal trajectory of the vehicle based on the state of the vehicle (par [0022]: “The driver assistance system is further configured to determine at least one evasion trajectory for the motor vehicle for preventing a collision of the motor vehicle with the obstacle. The evasion trajectory thus indicates a possible path which the motor vehicle can follow and which will likely lead the vehicle past the obstacle without causing a collision. The evasion trajectory may therefore be a line within the driving path. The driving state data, for example, and, if applicable, the environmental data, may be considered in order to determine the evasion trajectory. For example, possible evasion trajectories, i.e., travel trajectories that the motor vehicle can actually drive along or follow in a particular situation, may be limited by the properties and capabilities of the motor vehicle. Therefore, possibly depending on the optimal trajectory, as it is the determined to be the safest trajectory or collision-free trajectory); 
determining a plurality of possible future states of the vehicle based on the state of the vehicle, the trajectory of the vehicle (par [0021]: “The driver assistance system according to the present aspect is thereby configured to detect or identify at least one vehicle-external obstacle, located in the current environment of the motor vehicle, using the environmental data, and depending on the driving state data, to determine a corresponding risk of collision, i.e., a risk or probability of a collision of the motor vehicle with the detected or identified obstacle. For this purpose, a trajectory of the motor vehicle and, if applicable, of the obstacle, can for example be determined and continued or extrapolated. Equally, a model of the motor vehicle, for example, may be predefined and the movement thereof can be simulated or modeled in consideration of the driving state data and, if applicable, the environmental data”, wherein a trajectory of the motor vehicle, based on the state of the vehicle, the trajectory of the vehicle, comprises of plurality of possible future states of the vehicle); 
determining whether a subset of the possible future states of the vehicle are recoverable (par [0021]: “For example, a driving path comprising possible future positions of the motor vehicle may be determined. A risk of collision can then be assumed if the obstacle is located in the driving path of the motor vehicle or if the obstacle is likely to intercept the driving path based on a movement of the obstacle itself or a relative movement between the motor vehicle and the obstacle”; par [0061]: “As a subset of the possible future states of the vehicle are NOT recoverable, hence the absence of “risk of collision” corresponding to a subset of the possible future states of the vehicle are recoverable); and 
when it is determined that the subset of the possible future states of the vehicle are recoverable, issuing a security certificate (par [0021]: “For example, a driving path comprising possible future positions of the motor vehicle may be determined. A risk of collision can then be assumed if the obstacle is located in the driving path of the motor vehicle or if the obstacle is likely to intercept the driving path based on a movement of the obstacle itself or a relative movement between the motor vehicle and the obstacle”; par [0033]: “A risk of a collision having a probability of collision over the first threshold value is then identified, for example using parameters such as the relative speed, lateral velocity vectors, yaw rates, a predicted transverse overlap between the motor vehicle and the other vehicle, and/or the like. If it is then determined that the collision can no longer be prevented without intervention of the driver assistance system and/or that the motor vehicle will likely get out of control, the driver assistance system performs a corresponding action, for example modifying the control action of the driver and/or an additional or alternative automated control action, in order to guide the motor vehicle along the pre-planned evasion trajectory or to assist the driver therewith”, wherein Klingemann teaches the driver assistance system intervening if a “risk of collision” or “subset of the possible future states of the vehicle are NOT recoverable” exists, thus indicating that it will NOT intervene if when it is determined that the subset of the possible future states of the vehicle are recoverable, thus also indicating issuing a security certificate, as the manual driving is allowed to be continued), but fails to specifically teach determining a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle and determining a plurality of possible future states of the vehicle based on the level of confidence.
However, Huang teaches determining a level of confidence in the determined state of the vehicle (FIG. 3 Confidence Scores; pg 3 right col: “In this section, we describe our proposed predicting system depicted in Figure 3. The system includes a variational trajectory predictor that outputs a set of GMM parameters, and a confidence estimator that generates confidence scores for the variational trajectory predictor as well as additional expert trajectory predictors. The mixture-of-experts predictor is responsible for choosing the best predictor among candidates according to the scores estimated by the confidence estimator, or providing a warning if none of the candidates are trustworthy”, wherein “confidence scores for the variational trajectory predictor as well as additional expert trajectory predictors” indicates determining a level of confidence in the determined state of the vehicle.); and 
determining a plurality of possible future states of the vehicle based on the state of the vehicle, the trajectory of the vehicle, and the level of confidence (FIG.2; FIG. 3 Confidence Estimator; FIG.7: “Demonstrated predicted trajectories with the variational predictor”;  pg 3 left col: “The input X to our model includes • Projected coefficients of past trajectory, • Steering wheel angle and gas pedal position, • Angular velocity and linear velocity, • Images from front camera and two side cameras. The output of the model is a probability distribution over future trajectory, which can be transformed from a set of projected coefficients”).
Klingemann is considered to be analogous to the claimed invention because it is in the same field of vehicle intervention when a risk of collision arises. Huang is considered analogous to the claimed invention and Klingemann because it is reasonably pertinent to the problem of predicting future determine a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle and determine a plurality of possible future states of the vehicle based the level of confidence. Doing so will improve the prediction of future trajectories by accounting confidence and uncertainty, thus also improving safety (Huang pg 1 right col: “Additionally, in many cases it is crucial to be aware of the confidence of the prediction. In cases where those predictions cannot be accurately made, a later planning or parallel autonomy layer can take this into account, avoiding catastrophic outcomes due to mispredictions.”). Klingemann in view of Huang fails to specifically teach determining a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle.
However, Fisac teaches determining an optimal trajectory of the vehicle based on the state of the vehicle (pg 3 right col: “The problem that the robot needs to solve is to plan a trajectory that, when tracked by the physical system, will reach a goal state as efficiently as possible while avoiding collisions with high confidence, based on an informed prediction of the human’s future motion”; Fig. 4: “Scenario from Fig. 2 visualized with robot’s trajectory based on its current β. When β is low and the robot is not confident, it makes large deviations from its path to accommodate the human. When β is high, the robot refuses to change course and comes dangerously close to the human. With inferred model confidence, the robot balances safety and efficiency with a slight deviation around the human”, wherein Fisac teaches an optimal trajectory of the robot based on the predicted movement of the human, which is pertinent to determining an optimal trajectory of the vehicle based the surrounding of the vehicle); and 
determining a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle (FIGs 2-4; pg 4 left col: “Given a utility-based human model in the form of (3), the β term can be leveraged as an indicator of the model’s predictive When β is high, the robot refuses to change course and comes dangerously close to the human. With inferred model confidence, the robot balances safety and efficiency with a slight deviation around the human”, wherein β which is the “model confidence” which corresponds to reliability of its human model or predicted object’s trajectory, which is also considered a state of the vehicle, also determines the level of confidence in the determined optimal trajectory of the vehicle, as inferred from “When β is high, the robot refuses to change course and comes dangerously close to the human”, thus indicating that the level of confidence in the determined state of the vehicle is also level of confidence in the determined optimal trajectory of the vehicle. The more confident the vehicle is of its state or surrounding, the level of confidence in the determined optimal trajectory of the vehicle will be equally high.).
Fisac is considered analogous to the claimed invention because it is reasonably pertinent to the problem of predicting future trajectories based on data obtained from sensors, specifically maneuvering around objects to avoid collision. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klingemann in view of Huang to incorporate the teachings of Fisac and determining a level of confidence in the determined state of the vehicle and in the determined optimal trajectory of the vehicle. Doing so will improve the prediction of optimal trajectories by accounting confidence and uncertainty in the trajectory of 

Regarding claim 2, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Klingemann further teaches wherein the state of the semi-autonomous vehicle comprises a position of the vehicle with respect to an external environment of the vehicle (par [0020]: “The environmental data may characterize a current environment of the motor vehicle. For example, the environmental data may indicate distances from one or more objects or obstacles in the environment of the motor vehicle”, wherein “the environmental data may indicate distances from one or more objects or obstacles in the environment of the motor vehicle” indicates a position of the vehicle with respect to an external environment of the vehicle).

Regarding claim 5, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Klingemann further teaches wherein the state of the vehicle is determined periodically with a certain period (FIG 2 elements S1, P2, S2, P2; par [0056]: “In a method step S1, the motor vehicle 4 and the driver assistance system 7 are for example put into operation. Subsequently, during operation of the motor vehicle 4 and the driver assistance system 7, the environment and the driver 6 are detected or monitored continuously by means of the environment sensors 12 and the camera 15, and a course, i.e., a trajectory or movement, of the motor vehicle 4 is predicted for a prediction time period that extends from the current point in time into the future. The continuous implementation of these measures or procedures is indicated here by means of a loop-shaped program path P1. In the present case, the environment sensors 12 detect the other vehicle 5 in particular”; par [0058]: “Obstacles can also be detected and tracked and the course or trajectory thereof, in particular relative to the motor vehicle 4, can also be predicted continuously or repeatedly during operation of the motor vehicle 4 and driver assistance system 7, which is indicated here by means of a loop-shaped program path P2”; par [0059]: “The possible trajectories can be determined or calculated in real time by means of existing hardware”, wherein the “continuous and repeated” detection and processing indicates state of the vehicle is determined periodically, and “trajectories can be determined or calculated in real time by means of existing hardware” indicate with a certain period, as “real time” inherently indicates the frame rate or data extraction rate limited by the sensors, camera or lidar or processing time of the processor, which is also well known in the field of area trajectory planning), and the possible future states of the vehicle comprise possible states of the vehicle at a time one period in the future (par [0056]: “In a method step S1, the motor vehicle 4 and the driver assistance system 7 are for example put into operation. Subsequently, during operation of the motor vehicle 4 and the driver assistance system 7, the environment and the driver 6 are detected or monitored continuously by means of the environment sensors 12 and the camera 15, and a course, i.e., a trajectory or movement, of the motor vehicle 4 is predicted for a prediction time period that extends from the current point in time into the future. The continuous implementation of these measures or procedures is indicated here by means of a loop-shaped program path P1. In the present case, the environment sensors 12 detect the other vehicle 5 in particular”, wherein the future trajectory inherently indicates possible future states of the vehicle comprise possible states of the vehicle at a time one period in the future).

Regarding claim 6, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Huang further teaches wherein the possible future states of the vehicle comprise a Gaussian distribution (FIG. 2; pg 3 left column: “The output of the model is a probability distribution over future trajectory, which can be transformed from a set of projected coefficients. Each coefficient is represented as a Gaussian mixture model”).

Regarding claim 8, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Klingemann further teaches wherein a state of the vehicle is recoverable when a probability of the state of the vehicle resulting in a crash is less than a predetermined threshold (par [0023]: “According to the present aspect, the driver assistance system is configured to detect another vehicle which is approaching the motor vehicle and for which the risk of collision is greater than a predefined first threshold value as the obstacle. For this purpose, the risk of collision may for example be determined as a probability”, wherein if the “risk of collision is greater than a predefined first threshold value” corresponds to state of the vehicle is NOT recoverable when a probability of the state of the vehicle resulting in a crash is exceeds a predetermined threshold, thus indicating the opposite state of the vehicle is recoverable when a probability of the state of the vehicle resulting in a crash is less than a predetermined threshold).

Regarding claim 9, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Klingemann further teaches further comprising: when it is determined that at least one of the subset of the possible future states of the vehicle are not recoverable, taking remedial action (par [0023]: “According to the present aspect, the driver assistance system is configured to detect another vehicle which is approaching the motor vehicle and for which the risk of collision is greater than a predefined first threshold value as the obstacle. For this purpose, the risk of collision may for example be determined as a probability. The present aspect thus aims to prevent frontal collisions in particular. On account of the high relative speeds that are typically involved, during prevention of said frontal collisions, safety can be improved in a particularly effective manner by means of the driver assistance system of the present aspect. Further, according to the present aspect, the driver assistance system may be configured to check whether a control action of a driver of the motor vehicle is guiding or will likely guide the motor vehicle along the determined evasion trajectory and, if this is not the case, to modify the control action of the driver automatically such that the motor vehicle is guided along the determined evasion trajectory or kept on the evasion trajectory by means of the modified control action”; par [0061]: “As soon as a collision is categorized as more than probable, i.e., the second threshold value has been reached or exceeded, for example in consideration of parameters such as the relative speed, a lateral offset, a yaw rate, an object distance in the longitudinal direction between the motor vehicle 4 and the relevant obstacle and/or the like, the method follows a program path P4 and a warning cascade is triggered in a method step S5. The warning cascade represents a multi-stage triggering or multi-stage intervention of the driver assistance system 7, with the aim of preventing or attenuating the collision”, wherein “risk of collision is greater than a predefined first threshold value” corresponds to determined that at least one of the subset of the possible future states of the vehicle are not recoverable, and “modify the control action of the driver automatically such that the motor vehicle is guided along the determined evasion trajectory or kept on the evasion trajectory by means of the modified control action” and “warning cascade” are examples corresponding to taking remedial action).

Regarding claim 10, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 9. Klingemann further teaches wherein taking remedial action comprises entering the vehicle into an autonomous driving mode and autonomously driving the vehicle along the determined optimal trajectory (par [0023]: “According to the present aspect, the driver assistance system is configured to detect another vehicle which is approaching the motor vehicle and for which the risk of collision is greater than a predefined first threshold value as the obstacle. For this purpose, the risk of collision may for example be determined as a probability. The present aspect thus aims to prevent frontal collisions in particular. On account of the high relative speeds that are typically involved, during prevention of said frontal collisions, safety can be improved in a particularly effective manner by means modify the control action of the driver automatically such that the motor vehicle is guided along the determined evasion trajectory or kept on the evasion trajectory by means of the modified control action”, wherein modify the control action of the driver automatically such that the motor vehicle is guided along the determined evasion trajectory or kept on the evasion trajectory by means of the modified control action corresponds to entering the vehicle into an autonomous driving mode and autonomously driving the vehicle along the determined optimal trajectory).

Regarding claim 11, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Klingemann further teaches further comprising: 
when it is determined that at least one of the subset of the possible future states of the vehicle are not recoverable (par [0063]: “In a method step S9, at least one other condition may be checked. For example, it may be checked whether the probability of collision has reached or exceeded a predefined threshold first value, which is higher than said second threshold value, and thus in particular whether it has to be assumed that the collision is unpreventable if no control action takes place in order to change the movement or trajectory of the motor vehicle 4”), determining whether a recent driving history of the vehicle is satisfactory (par [0073]: “In a subsequent or temporally overlapping method step S13, the driver assistance system 7 may then carry out an automatic control action in order to guide the motor vehicle 4 autonomously along the selected evasion trajectory 16, 17, 18. Such automatic evasion may for example be carried out if the driver 6 does not perform any collision-preventing actions, i.e., does not brake and/or steer, within an applicable collision time gap.”, wherein “Such automatic evasion may for example be carried out if the driver 6 does not perform any collision-within an applicable collision time gap” indicates determining whether a recent driving history of the vehicle is satisfactory); and 
when it is determined that the recent driving history of the vehicle is not satisfactory, entering the vehicle into an autonomous driving mode and autonomously driving the vehicle along the determined optimal trajectory (par [0073]: “In a subsequent or temporally overlapping method step S13, the driver assistance system 7 may then carry out an automatic control action in order to guide the motor vehicle 4 autonomously along the selected evasion trajectory 16, 17, 18. Such automatic evasion may for example be carried out if the driver 6 does not perform any collision-preventing actions, i.e., does not brake and/or steer, within an applicable collision time gap. As described above, the camera 15 and/or an estimation of the activity or behavior of the driver 6, for example based on the characteristic driving style of said driver, can be provided in order to quantify the collision time gap. As described above, the automatic evasion procedure can also be combined with one or more braking procedures”, wherein “driver 6 does not perform any collision-preventing actions … within an applicable collision time gap” is an example corresponding to recent driving history of the vehicle is not satisfactory).

Regarding claim 15, it recites a vehicle system performing similar limitations to those of claim 1, and therefore is rejected on the same basis. Huang further teaches a vehicle system for a semi-autonomous vehicle comprising: one or more vehicle sensors (par [0020]: “For this purpose, the environment sensors may, for example, be or comprise a camera, a radar, lidar, ultrasound and/or laser scanner apparatus and/or the like. The environment sensors may be part of the driver assistance system or part of the motor vehicle and, in the latter case, be connected to the driver assistance system, in particular the data processing apparatus, via the on-board network of the motor vehicle. The data interface may be a master unit or apparatus, i.e., it may comprise a plurality of individual interfaces, for example”); one or more processors (par [0045]: “Further, the data processing apparatus may comprise ; one or more memory modules (par [0045]: “Further, the data processing apparatus may comprise a processor apparatus, for example a microprocessor or a microcontroller, that is connected to the computer-readable storage medium. The processor apparatus is designed and arranged to execute the program code or computer program stored on the computer-readable storage medium […] The storage medium may be non-transitory in some embodiments”, wherein “storage medium” is an example corresponding to one or more memory modules); and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors (par [0045]: “When executed by the processor apparatus, the computer program or program code is designed to prompt the method according to the present aspect to be carried out, i.e., to cause the driver assistance system or motor vehicle to perform the method. The storage medium may be non-transitory in some embodiments”).

Regarding claim 18, it recites a vehicle system performing similar limitations to those of claim 10, and therefore is rejected on the same basis.

Regarding claim 19, it recites a vehicle system performing similar limitations to those of claim 11, and therefore is rejected on the same basis.

Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klingemann in view of Huang and further in view of Fisac and further in view of Amini et al. (Variational Autoencoder for End-to-End Control of Autonomous Driving with Novelty Detection and Training De-biasing, hereinafter Amini).

Regarding claim 3, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Huang further teaches wherein the level of confidence is determined using an autoencoder (pg 2 left col: “Second, we combine this variational predictor with an alternative predictor, and choose the most confident outcome using a confidence measure. The confidence measure is learned through a separately trained DNN, and helps the final predictor achieve lower prediction error”; pg 6 C. Confidence Estimator: “The obtained confidence scores are used to train a confidence estimator that produces estimated confidence scores on input data for each trajectory predictor. The confidence estimator estimates scores for the variational predictor and the odometry predictor with an average error of 1.07 meters and 2.14 meters, respectively.”), but fails to specifically teach using an autoencoder.
However, Amini teaches wherein the level of confidence is determined using an autoencoder (FIG. 2: “Novel VAE architecture for end-to-end control. Image features are extracted through convolutional layers to encode the input image into the variational latent space with one of the latent variables explicitly supervised to learn steering control. The resulting latent variables are self-supervised by feeding the entire encoding into a decoder network that learns to reconstruct the original input image. Uncertainty is modeled through the variance of each latent variable”, wherein the VAE is an autoencoder which shows a DNN with the same number of nodes in the input and the output).
Amini is considered analogous to the claimed invention and Huang because it is reasonably pertinent to the problem of reasoning about the uncertainty of their outputs and knowing when the outputs are unreliable (Huang, pg 2 Related Works). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the confidence estimator of Huang with the VAE of Amini, including an autoencoder, because they both perform the function of determining uncertainty of their outputs, thus producing more correct decisions in untrained environments by accounting for confidence and uncertainty (Amini, pg 2 Introduction: 

Regarding claim 4, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 1. Huang further teaches further comprising: 
inputting a third set of data received from the vehicle sensors into a neural network trained as an autoencoder to generate an output of the neural network (pg 2 left col: “Second, we combine this variational predictor with an alternative predictor, and choose the most confident outcome using a confidence measure. The confidence measure is learned through a separately trained DNN, and helps the final predictor achieve lower prediction error”; pg 6 C. Confidence Estimator: “The obtained confidence scores are used to train a confidence estimator that produces estimated confidence scores on input data for each trajectory predictor); and 
determining the level of confidence (pg 6 C. Confidence Estimator: “The obtained confidence scores are used to train a confidence estimator that produces estimated confidence scores on input data for each trajectory predictor. The confidence estimator estimates scores for the variational predictor and the odometry predictor with an average error of 1.07 meters and 2.14 meters, respectively.”), but fails to specifically teach determining the level of confidence based on a comparison of the input to the neural network and the output of the neural network
However, Amini teaches inputting a third set of data received from the vehicle sensors into a neural network trained as an autoencoder to generate an output of the neural network (Equation 2:                         
                            D
                            (
                            x
                            ,
                            
                                
                                    x
                                
                                ^
                            
                            )
                        
                    ; FIG. 2: “Novel VAE architecture for end-to-end control. Image features are extracted through convolutional layers to encode the input image into the variational latent space with one of the latent variables explicitly supervised to learn steering control. The resulting latent variables are self-supervised by feeding the entire encoding into a decoder network that learns to reconstruct the original input B. Optimization: “We trained our models with the Adam optimizer [32] with α = 10−4 , β1 = 0.9, β2 = 0.999, and                         
                            ϵ
                        
                     = 10−8 . We considered the number of latent variables, k, to be a hyperparameter and trained models with 400, 100, 50, 25, and 15 latent variables”, wherein the VAE is a neural network trained as an autoencoder, showing a DNN with the same number of nodes in the input and the output); and
determining the level of confidence based on a comparison of the input to the neural network and the output of the neural network (FIG.7: “Propagating uncertainty into pixel-space. Sample images from the dataset along with pixel-wise uncertainty estimates. Uncertain pixels are highlighted red”, wherein the uncertain pixels are obtained by comparing the input and output, and higher number of uncertain pixels will correspond to lower level of confidence as the autoencoder is not sufficiently trained).
Amini is considered analogous to the claimed invention and Huang because it is reasonably pertinent to the problem of reasoning about the uncertainty of their outputs and knowing when the outputs are unreliable (Huang, pg 2 Related Works). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the confidence estimator of Huang with the VAE of Amini, including an autoencoder, because they both perform the function of determining uncertainty of their outputs, thus producing more correct decisions in untrained environments by accounting for confidence and uncertainty (Amini, pg 2 Introduction: “Existing DNNs will likely produce incorrect decisions without a reliable measure of confidence when placed in environments for which they were insufficiently trained.”).

Regarding claim 16, it recites a vehicle system performing similar limitations to those of claim 4, and therefore is rejected on the same basis.


Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klingemann in view of Huang and further in view of Fisac and further in view of Ferguson et al. (US 9.248,834 B1, hereinafter Ferguson).

Regarding claim 7, Klingemann in view of Huang and further in view of Fisac teaches the method of claim 6. Huang in view of Klingemann fails to specifically teach wherein the subset of possible future states comprises possible future states within a predetermined number of on standard deviations of the mean of the Gaussian distribution.
However, Ferguson teaches wherein the subset of possible future states comprises possible future states within a predetermined number of on standard deviations of the mean of the Gaussian distribution (col 1 lines 55-61: “In some examples, determining the final future trajectory may include comparing the likelihood value for each trajectory to a threshold value and discarding trajectories when the likelihood value of that trajectory does not meet the threshold value. Accordingly, the likelihood value of the discarded trajectory may not be used to determine the final future trajectory”, wherein  Ferguson teaches limiting the possible future trajectories to final future trajectories by comparing likelihood values to the “threshold value”, wherein the “threshold value” corresponds to the probability within the predetermined number of on standard deviations of the mean of the Gaussian distribution, as the normal distribution is a probability distribution and the proportion of the area that falls under the curve between two points on a probability distribution plot indicates the probability that a value will fall within that interval).

Regarding claim 17, it recites a vehicle system performing similar limitations to those of claim 7, and therefore is rejected on the same basis.

Allowable Subject Matter
Claims 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 2) intervening claims 1 and 15 are amended such that it overcomes the claim rejections under 35 USC § 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668